534 F.2d 794
Hariece LEWIS, etc., Appellee,v.Bert SHULIMSON et al., Appellants.
No. 75-1735.
United States Court of Appeals,Eighth Circuit.
Submitted March 11, 1976.Decided April 20, 1976.Rehearing and Rehearing En Banc Denied May 13, 1976.

William J. Raack, Clayton, Mo., and Robert R. Northcutt, Jefferson City, Mo., on brief, for appellants.
Walter Heiser, Legal Aid Society of the City and County of St. Louis, St. Louis, Mo., on brief, for appellee.
Before VOGEL and VAN OOSTERHOUT, Senior Circuit Judges, and BRIGHT, Circuit Judge.
VOGEL, Senior Circuit Judge.


1
This is an appeal by the Division of Family Services (formerly the Division of Welfare) of the State of Missouri from a determination by the District Court, Hon. H. Kenneth Wangelin presiding, that where under Missouri's January 1, 1972, medical assistance plan the state was required by § 208.151, R.S.Mo.1969, to provide medical assistance to persons eligible for general relief, and appellee and members of her class presently qualify under the January 1, 1972, Missouri general relief eligibility requirements, 42 U.S.C. § 1396a(a)(10)(A) and § 1396a(f) require appellants to provide medical assistance to members of appellee's class.


2
Appellant also alleges that the District Court, in ordering appellants to promptly notify all members of appellee's class who were denied medical assistance in violation of the District Court order, thereby required the State of Missouri to expend its public funds to satisfy a liability to private parties, in violation of the Eleventh Amendment.  The District Court did not, however, require Missouri to make any retroactive payments to appellee and members of her class.  It is clear that the type of notification expenses involved here are the necessary result of compliance with a decree which by its terms is prospective in nature.  Such "ancillary effect" on the state treasury is permissible under Edelman v. Jordan, 415 U.S. 651, 94 S.Ct. 1347, 39 L.Ed.2d 662.


3
After a careful review of the record, briefs and arguments of counsel, the court affirms the judgment of the District Court on the basis of its Memorandum Opinion and our comments above.  Lewis v. Shulimson, 400 F.Supp. 807 (E.D.Mo.1975).


4
Affirmed.